Citation Nr: 9927424	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a fracture of the left arm, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 1986.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a February 1996 
rating decision of the North Little Rock, Arkansas Regional 
Office (hereinafter "the RO") which continued a 
noncompensable disability evaluation for the veteran's 
service-connected post-operative residuals of a fracture of 
the left arm.  A June 1996 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected left arm disorder to 20 percent effective March 30, 
1994.  In January 1998, the Board remanded this appeal to the 
RO to obtain private and/or Department of Veterans Affairs 
(hereinafter "VA") treatment records and to afford the 
veteran a VA examination.  A May 1998 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected post-operative residuals of a 
fracture of the left arm to 40 percent effective March 30, 
1994.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left arm disorder is productive of no more 
than ankylosis of the elbow of the minor upper extremity at 
an intermediate angle with a 10 degree flexion contracture, 
flexion of 135 degrees, supination of 20 degrees, and 
pronation of 45 degrees.  





CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for post-operative residuals of a fracture of the 
left arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 
4.40, 4.45, 4.59 and Diagnostic Codes 5205, 5206, 5207, 5208, 
5209, 5210, 5211, 5212, 7803, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.  Accordingly, an additional remand, 
in order to allow for further development of the record is 
not appropriate.  

I.  Historical Review

The veteran's service medical records indicate that at the 
time of the September 1979 entrance examination, he was noted 
to have suffered a fracture of the left elbow.  There was 
also a notation that the veteran had a surgical scar of the 
left elbow.  At that time, the veteran reported that he 
underwent elbow operations at a children's hospital when he 
was thirteen.  A May 1983 treatment entry noted that the 
veteran complained of pain in his left shoulder and hand 
after "playing around" and being pushed against a wall.  
The assessment was contusion of the left shoulder.  Another 
May 1983 entry noted that there was swelling of the veteran's 
left elbow (head of radius).  A May 1983 X-ray of the 
veteran's left elbow revealed a dislocation of the proximal 
radius, the head of which had been surgically excised.  A 
further May 1983 treatment entry noted a diagnosis of old 
dislocation in the left proximal radius, status post head 
resection.  A May 1983 consultation report indicated that the 
veteran had an old proximal radial dislocation with an 
overgrowth of the radial head.  The examiner reported that he 
doubted that there was a new dislocation and that it was 
probably bruised with a spasm.  A later May 1983 entry noted 
an assessment of status post left elbow injury.  A June 1983 
entry related an assessment of elbow trauma with the need to 
rule out a soft tissue injury.  

The veteran underwent a VA general medical examination in 
August 1989.  The examiner noted that there was no limitation 
of the motion at the left elbow and no tenderness or weakness 
of the left upper extremity.  An X-ray of the left elbow and 
forearm showed that there had been an apparent prior surgical 
resection of a portion of the radial head.  There was slight 
residual deformity of the ulna, presumably from a prior 
fracture.  The diagnosis was status post fracture, left arm, 
post-operative.  

In September 1989, service connection was granted for post-
operative residuals of a fracture of the left arm.  A 
noncompensable disability evaluation was assigned effective 
July 10, 1989.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).  A 40 percent evaluation is warranted for 
ankylosis of the elbow of the minor upper extremity at an 
intermediate angle.  Ankylosis is considered to be at an 
intermediate angle when the joint is fixed in an angle of 
more than 90 degrees or between 70 degrees and 50 degrees.  A 
50 percent evaluation requires unfavorable ankylosis.  
Ankylosis is considered unfavorable when the joint is fixed 
in an angle of less than 50 degrees or when there is a 
complete loss of supination or pronation.  38 C.F.R. Part 4, 
Diagnostic Code 5205 (1998).  A 40 percent evaluation is 
warranted when flexion of the forearm of the minor upper 
extremity is limited to 55 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5206 (1998).  A 40 percent evaluation is 
warranted when extension of the forearm of the minor upper 
extremity is limited to 110 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5207 (1998).  A 20 percent evaluation is 
warranted when flexion of the forearm of either upper 
extremity is limited to 100 degrees and extension of the 
forearm of the same upper extremity is limited to 45 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5208 (1998).  

A flail elbow joint warrants a 60 percent evaluation when the 
major upper extremity is involved and a 50 percent evaluation 
when the minor upper extremity is involved.  38 C.F.R. Part 
4, Diagnostic Code 5209 (1998).  Nonunion of the radius and 
ulna, with a flail false joint, warrants a 50 percent 
evaluation when the major upper extremity is involved and a 
40 percent evaluation when the minor upper extremity is 
involved.  38 C.F.R. Part 4, Diagnostic Code 5210 (1998).  A 
30 percent evaluation is warranted for nonunion of the ulna 
of the minor upper extremity in the upper half with false 
movement with a loss of bone substance (1 inch (2.5 cm) or 
more).  38 C.F.R. Part 4, Diagnostic Code 5211 (1998).  A 30 
percent evaluation is warranted for nonunion of the radius of 
the minor upper extremity in the lower half with false 
movement with a loss of bone substance (1 inch (2.5 cm) or 
more) and marked deformity.  38 C.F.R. Part 4, Diagnostic 
Code 5212 (1998).  

A 10 percent evaluation is warranted for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran underwent a VA general medical examination in 
March 1995.  He had complaints including pain in both elbows 
and an inability to rotate his forearms very much.  The 
examiner noted that there was a 2 to 3 cm scar from surgery 
over the posterior part of either elbow.  Flexion of both 
arms at the elbow was limited to 140 degrees with extension 
of both forearms limited to 10 degrees.  There was no 
swelling of the elbows.  The examiner reported that 
supination and pronation of both forearms was limited to a 
total of about 20 degrees.  The diagnoses included status 
post injury and surgery of the left elbow.  A radiological 
report, as to both elbows, noted an impression of deformity 
of each radial head which may be post-traumatic, post-
surgical or congenital.  VA treatment records dated from 
March 1995 to September 1995 indicated that the veteran was 
treated for several disorders.  

The veteran underwent a VA orthopedic examination in February 
1996.  He reported that in 1982 he sustained an injury and a 
fracture to the left arm.  The veteran specifically indicated 
that he had fractured his left elbow.  He complained of 
numbness in his left arm and pain in his left arm and elbow 
especially if he attempted to lift or do any heavy work with 
his arm.  It was observed that the veteran did not complain 
of swelling of the joint.  The examiner reported that he did 
not see any clinical deformity on inspection of the left 
elbow.  There was a 2 inch scar over the radial head 
posterolaterally and there was no evidence of effusion over 
the left elbow.  The examiner indicated that the veteran 
could flex the elbow from 0 to 145 degrees and that he could 
fully extend the elbow.  Supination was from 0 to 80 degrees 
and pronation was from 0 to 80 degrees.  The diagnosis was 
post-operative status fracture of the left radius with 
resection of the left radial head.  A February 1996 
radiological report, as to the left elbow, related an 
impression of degenerative changes of the elbow and prior 
resection of the radial head.  

VA treatment records dated from October 1995 to May 1996 
referred to continued treatment.  An October 1995 entry noted 
that the veteran complained of left elbow pain.  The examiner 
noted that the veteran had a lack of full "extension" of 
both elbows with less than 180 degrees and more like 150 
degrees or 170 degrees.  The impression was left elbow pain 
secondary to remote fracture.  A February 1996 entry related 
an impression of left triceps tendon rupture and history of 
plastic radial and forearm head implant, stable.  An 
additional February 1996 entry noted an assessment of 
bilateral radial head excision.  

At the April 1996 hearing on appeal, the veteran testified 
that he had pain which ran from his wrist all the way up to 
his elbow.  He stated that the "bone" in his elbow had 
"come loose" and that it was "disconnected".  The veteran 
also indicated that he was unable to turn his hand over when 
he would pick things up and that he had no strength in his 
left hand.  He indicated that he did not have much range of 
motion.  
A June 1996 rating decision increased the disability 
evaluation assigned for the veteran's service-connected left 
elbow disorder to 20 percent effective March 30, 1994.  

The veteran underwent a VA orthopedic examination in March 
1998.  He reported that his left elbow would hurt him at 
night and that he wore a wrist support.  It was observed that 
the veteran did not describe any persistent swelling within 
the vicinity of the wrist.  It was noted that the veteran was 
right-handed.  The examiner reported that the veteran 
suppressed the use of the left hand totally and was assisted 
in doing this and in the removal of the forearm splint.  The 
examiner noted that the anatomical landmarks of the bone 
structures of the left elbow were disturbed in that instead 
of the usual 3-point prominence, there was a fourth bony 
prominence that was interposed between the lateral epicondyle 
and the tip of the olecranon process.  The examiner stated 
that palpation of such area and motion of the forearm 
indicated that such was the proximal end of the radius which 
had subluxed or dislocated proximally or posteriorly.  The 
examiner indicated, as to range of motion of the left elbow, 
that the veteran had a 10 degree flexion contracture and that 
he flexed to an angle of 135 degrees.  The veteran was 
capable of supinating 20 degrees and pronating 45 degrees.  
The examiner noted that in the veteran's age group, he would 
expect that the elbow range of motion would be between 0 to 
145 degrees.  The wrist showed a range of 30 degrees ulnar 
deviation, 30 degrees radial deviation, 45 degrees 
dorsiflexion and 60 degrees palmar flexion.  The examiner 
stated that he would anticipate that the expected range of 
motion of the wrist would be 80 degrees flexion, 70 degrees 
dorsiflexion, 0 to 30 degrees radial deviation and 0 to 45 
degrees ulnar deviation.  The examiner noted that as to grip 
activities, it was difficult for the veteran to place the 
wrist in ulnar deviation for a full-power position of the 
wrist.  There was a 3/4-1 inch faint incision located over 
the proximal aspect of the left radial head in the subluxed 
position.  

The examiner reported that X-rays indicated that the 
veteran's radius at the left elbow was dislocated posteriorly 
and proximally.  The examiner indicated that the radial head 
had been excised and that there was no plastic head.  There 
was spurring on the tip of the olecranon and the joint space 
was open.  The impression included dislocation of the 
proximal radius, left; dislocation of the distal ulna, left; 
arthralgia of the left elbow, secondary to the above; 
arthralgia of the left wrist, secondary to the above; and 
partial ankylosis, left wrist and elbow, secondary to the 
above.  The examiner commented that the severity of the 
veteran's discomfort had been expressed by him as at a level 
of 8 compared to a level of 10.  The examiner remarked the 
ranges of motion noted above, at their end point, represented 
the active and passive ranges.  The examiner stated that 
limitation of function of the left arm and forearm was 
present as manifested by the range of motion and the extreme 
points representing the points of pain.  The examiner noted 
that the veteran had some guarding during the examination 
which became inconsistent as the examination preceded.  The 
examiner also indicated that the nature of the injury at the 
left elbow was difficult to establish from a chronological 
standpoint, but that the effects consisted of a dislocation 
of the forearm component to the elbow stability, namely the 
radius.  It was noted that such, in its present position, was 
mechanically weak and a source of pain.  As to the left 
wrist, it was observed that if one bone was short due to 
anatomical loss of part, then the other bone would become 
relatively longer.  Such would change the mechanics of the 
wrist joint enough to impair full-power gripping and cause 
pain if excessive rotation of the forearm with weights 
occurred and with lifting heavy objects over repetitive 
periods.  

A May 1998 rating decision increased the disability 
evaluation assigned for the veteran's service-connected post-
operative residuals of a fracture of the left arm to 40 
percent effective March 30, 1994.  The 40 percent disability 
evaluation, therefore, was effectuated for the entire period 
during the pendency of this appeal.

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than ankylosis of the 
elbow of the minor upper extremity at an intermediate angle.  
38 C.F.R. Part 4, Diagnostic Code 38 C.F.R. Part 4, 
Diagnostic Code 5205 (1998).  The most recent VA orthopedic 
examination report noted that the veteran reported that his 
left elbow would hurt him at night.  He also reported that he 
wore a wrist support.  It was observed that the veteran was 
right-handed and that he did not describe any persistent 
swelling within the vicinity of his wrist.  The examiner 
indicated, as to range of motion of the left elbow, that the 
veteran had a 10 degree flexion contracture and that he 
flexed to an angle of 135 degrees.  The examiner reported 
that from a neutral position, the veteran was capable of 
supinating 20 degrees and pronating 45 degrees.  The examiner 
noted that he would anticipate that the expected elbow range 
would be between 0 to 145 degrees in the veteran's age group.  
The impression included dislocation of the proximal radius, 
left; dislocation of the distal ulna, left; arthralgia of the 
left elbow, secondary to the above; arthralgia of the left 
wrist, secondary to the above; and partial ankylosis, left 
wrist and elbow, secondary to the above.  The examiner 
commented that limitation of function of the left arm and 
forearm was present as manifested by the range of motion and 
the extreme points representing the points of pain.  

Additionally, a February 1996 VA orthopedic examination 
report noted that the veteran complained of numbness in this 
left arm and pain in the left arm and elbow especially if he 
attempts to lift or perform heavy work.  The examiner noted 
that the veteran could flex the elbow from 0 to 145 degrees 
and that he could fully extend the elbow.  Supination was 
from 0 to 80 degrees and pronation was also from 0 to 80 
degrees.  The diagnosis, at that time, was post-operative 
status fracture of the left radius with resection of the left 
radial head.  The Board observes that the medical evidence 
clearly fails to indicate that the veteran suffers from 
unfavorable ankylosis of the elbow of the minor upper 
extremity as required for a 50 percent evaluation pursuant to 
the appropriate schedular criteria noted above.  The Board 
notes that ankylosis is considered unfavorable when the joint 
is fixed in an angle of less than 50 degrees or when there is 
a complete loss of supination or pronation.  Unfavorable 
ankylosis simply is not shown by the evidence of record as 
indicated by the ranges of motion noted pursuant to the March 
1998 VA orthopedic examination report and the February 1996 
VA examination report.  The Board further observes that the 
veteran's present 40 percent evaluation exceeds the 
disability evaluation he would be entitled to pursuant to 38 
C.F.R. Part 4, Diagnostic Codes 5003, 5206, 5207, 5208, 5213 
(1998), for limitation of flexion of the left (minor) 
forearm, limitation of extension of the left forearm or 
impairment of supination or pronation.  

Additionally, the Board notes that the evidence of record 
fails to indicate that the veteran suffers from a flail elbow 
joint of the minor upper extremity as required for a 50 
percent evaluation pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 5209 (1998).  The March 1998 VA orthopedic examination 
report noted that X-rays indicated that the veteran's radius 
at the left elbow was dislocated posteriorly and proximally.  
The examiner indicated that the radial head had been excised 
and that there was no plastic head.  It was further noted 
that there was spurring on the tip of the olecranon and the 
joint space was open.  The examiner commented that the nature 
of the veteran's injury at the elbow was difficult to 
establish from a chronological standpoint, but that the 
effects consisted of a dislocation of the forearm component 
to the elbow stability, namely the radius.  The examiner 
indicated that such was mechanically weak and a source of 
pain.  The Board observes that there is no evidence that the 
veteran presently suffers from a flail elbow joint.  In fact, 
as noted above, the examiner diagnosed partial ankylosis of 
the left elbow.  Further, the Board notes that the February 
1996 VA orthopedic examination report noted that the examiner 
indicated that he did not see any clinical deformity, at that 
time, on inspection of the veteran's left elbow.  The Board 
also observes that nonunion of the radius with a flail false 
joint also has not been shown.  38 C.F.R. Part 4, Diagnostic 
Code 5210 (1998).  As noted above, there is simply no 
evidence of a flail false joint.  Additionally, the veteran's 
present 40 percent evaluation is reflective of the highest 
evaluation he would be entitled to pursuant to such criteria.  
The Board notes that the veteran is not presently service-
connected for a left wrist disorder.  Moreover, his present 
40 percent evaluation exceeds any evaluation he would be 
entitled to pursuant to 38 C.F.R. Part 4, Diagnostic Code 
5211 (1998).  

The Board further observes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration such as would warrant a separately assigned 
compensable rating.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804 (1998).  The March 1998 VA orthopedic examination report 
noted that there was a 3/4-1 inch faint incision located over 
the proximal aspect of the left radial head in the subluxed 
position.  Also, the February 1996 VA orthopedic examination 
report noted that there as a 2 inch scar over the radial head 
posterolaterally.  The Board observes that the veteran has 
testified as to left arm pain and weakness as well as 
limitation of motion.  However, the Board is satisfied that 
the presently assigned disability evaluation encompasses the 
veteran's functional impairment due to pain, given the extent 
that there is clinical corroboration of subjective claims 
regarding such impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  As discussed above, the examiner, pursuant to the 
March 1998 VA orthopedic examination, specifically commented 
that the limitation of function of the veteran's left arm and 
forearm was present as manifested by the range of motion and 
the extreme points representing the points of pain.  The 
Board observes that the 40 percent evaluation encompasses the 
objectively ascertainable functional impairment presently 
shown, specifically as described pursuant to the most recent 
March 1998 VA orthopedic examination report.  Moreover, there 
is no clinically identifiable pathology warranting extended 
discussion as to whether a separately assigned compensable 
rating is appropriate.  Accordingly, the Board concludes that 
an increased evaluation for post-operative residuals of a 
fracture of the left arm, is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

An increased evaluation for post-operative residuals of a 
fracture of the left arm, is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

